DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 02/12/2021 has been entered. Claims 1-28 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 15/954,471 filed on 04/16/2018, now PAT 10517986, which is a CON of 14/962,493 filed on 12/08/2015, now ABN.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 02/02/2021 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claim 6 because of incorrect recitation, as set forth on page 3 of the Final Rejection mailed on 12/18/2020, is withdrawn in view of amended claim 6.
The rejection of claims 7, 10, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 4 of the Final Rejection mailed on 12/18/2020, is withdrawn in view of amended claims 7 and 10. Claim 11 depends from claim 10.
The rejection of claims 1-28 under 35 U.S.C. 103 as being unpatentable over Myntti et al. in view of Tapolsky et al., as set forth on pages 5-12 of the Final Rejection mailed on 12/18/2020, is withdrawn in view of amended claims 1 and 20. Claims 2-19 and 28 depend from or rely on the sponge of claim 1. Claims 21-27 depend from claim 20.

Allowable Subject Matter
The amended claims 1, 20, and 28 are allowed. Claims 2-19, depending from claim 1; and claims 21-27, depending from claim 20, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to An article comprising a water-absorbent, porous, dissolvable sponge derived from a polysaccharide consisting of a mixture of chitosan, a first cellulosic polysaccharide, and a second cellulosic polysaccharide, wherein the first cellulosic polysaccharide and the second cellulosic polysaccharide are distinct from chitosan, and the first cellulosic polysaccharide and the second cellulosic polysaccharide have different number average molecular weight characteristics to enable control of mechanical features of the dissolvable sponge and provide a sponge that is hydratable, has stenting capability to hold open an anatomical location and exhibits a wet compression strength and a dry compression strength of at least 20 grams according to the Compression Test, and a dissolution rate of greater than or equal to 1 day according to the Dissolution Test; claim 20, directed to A method comprising: (a) mixing a polysaccharide consisting of chitosan, a first cellulosic polysaccharide and a second cellulosic polysaccharide to form a solution, wherein the first cellulosic polysaccharide and the second cellulosic polysaccharide are distinct from chitosan, the first cellulosic polysaccharide and the second cellulosic polysaccharide have different number average molecular weight characteristics, and the solution has a viscosity of at least 0.05 Pa/s at 225 l/s and at 25 °C, (b) freezing the solution, and (c) lyophilizing the frozen solution to form a water-absorbent, porous, dissolvable sponge, wherein the first cellulosic polysaccharide and the second cellulosic polysaccharide have different number average molecular weight characteristics to enable control of mechanical features of the dissolvable sponge and provide a sponge that is hydratable, has stenting capability to hold open an anatomical location; and claim 28, directed to A method for treating mucosal tissue comprising applying the dissolvable sponge of  Myntti et al. (US Patent Application Publication No. 2009/0291911, published on Nov. 26, 2009) disclosed that two or more polysaccharides are employed to make the sponge. The polysaccharides in a mixture may be dehydrothermally crosslinked, and the remaining polysaccharide(s) in such mixture may be imbibed into the dehydrothermally crosslinked polymer and the resulting swelled article may be lyophilized to form a sponge. When two or more polysaccharides are employed, the dehydrothermal crosslinking process may be performed on more than one of the polysaccharides before the particles have been blended. Compositions containing carboxymethylcellulose (CMC) and chitosan provide an especially desirable set of properties. In addition to celluloses and chitosans, exemplary polysaccharides include agars, alginates, carrageenans, chitins, chondroitin sulfates, dextrans, galactomannans, glycogens, hyaluronic acids, starches and other biocompatible polysaccharides capable of being formed into a self-supporting sponge. A variety of celluloses may be employed in the rehydratable gel and in the sponge, including CMC, methylcellulose, ethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose. Unmodified chitosans and their salts (including citrate, nitrate, lactate, phosphate, chloride and glutamate salts) may be used. High molecular weight powdered chitosan was titrated with 1M HCI. The pH value passed through an inflection point at about pH 6, corresponding to the start of noticeable gel formation. High viscosity gels were obtained by the time the pH value passed through another inflection point, at approximately pH 4.5. At yet lower pH values the chitosan had by then become fully hydrated and the additional acid further acidified the water and diluted the gel. Powdered chitosan was employed in a blend with the powdered CMC, and mixed with water acidified with varying amounts of HCl or acetic acid. The resulting mixtures were stirred for five minutes using a powered stirrer (pages 11/18 to 12/18, [0058 to 0059]; page 10/18, [0050-0052]; page 14/18, [0075 and 0079]). Polysaccharides such as chitosan which have relatively poor solubility in pure water but become soluble when the water is acidified. The disclosed crosslinked or uncrosslinked, and if crosslinked, the crosslinking may be dehydrothermal crosslinking. The rehydratable gel composition and sponge may optionally include a variety of other ingredients before or after rehydration. Other ingredients include solvents, acids, bases, buffering agents, antimicrobial agents, therapeutic agents and other adjuvants (page 12/18, [0062-0064]). A method for making an implantable article, comprising: a) providing a substantially collagen-free polysaccharide solution, b) lyophilizing (= freeze-drying) the solution to form a dried porous sponge, and c) dehydrothermally crosslinking the sponge, thereby forming an implantable article or a polysaccharide sponge when rehydrated. A 5 wt % solution of carboxymethyl chitosan in PBS were crosslinked via E-beam radiation when frozen. The resulting hydrogels were lyophilized into readily powderable sponges. The polysaccharide concentration depends on the chosen molecular weight, and may be about 1 to about 20%, about 1 to about 10% or about 1 to about 5% of the rehydrated gel. The rehydrated gel composition provides a protective layer which may be viscous, elastic or viscoelastic. The protective layer desirably adheres to mucosal or other natural tissues (page 16/18, [0084 and 0124-0127]; page 12/18, [0061]; page 9/18, [0048]). Sponge 30 (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 ) provides an essentially anhydrous porous polysaccharide matrix. A compressed sponge such as sponge 40 (
    PNG
    media_image2.png
    200
    396
    media_image2.png
    Greyscale
 ) may be formed before or after dehydrothermal crosslinking. The rehydratable sponge typically will be subjected to sterilization by gamma radiation or electron beam (E-Beam) and placed in suitable sealed packaging. The rehydratable sponge may be rehydrated prior to placement or insertion in a treatment site. A method for treating mucosal tissue and other body structures, the method comprises placing the sponge in a nasal or sinus cavity. The treatment may be carried out by covering at least part of the thus-treated tissue with the disclosed sponge (page 10/18, [0049]; Fig. 3 and Fig. 4; page 12/18, [0060 to 0061]; page 17/18, [0140 to 0141]; page 13/18, [0069]). Tapolsky et al. (US Patent Application water-erodable components and thus is bioerodable. The use of water-erodable components allows the device to erode over a period of time, with natural bodily fluids slowly dissolving or eroding away the carrier, while the pharmaceutical remains at the application site. The erosion rate may be adjusted, for example, by mixing together components with different solubility characteristics or chemically different polymers, such as hydroxyethyl cellulose and hydroxypropyl cellulose; by using different molecular weight grades of the same polymer, such as mixing low and medium molecular weight hydroxyethyl cellulose; or by post-treatment irradiation or curing, which may alter the physical state of the film, including its crystallinity or phase transition, once obtained. These strategies might be employed alone or in combination in order to modify the erosion kinetics of the device (page 5/17, [0027 and 0028]). The adhesive layer may comprise a film forming polymer, which may comprise hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropylmethyl cellulose, hydroxyethyl methyl cellulose, chitin, chitosan, or sodium carboxymethyl cellulose alone or in combination. Preferably, in the case of hydroxyethyl cellulose, the average molecular weight (Mw estimated from intrinsic viscosity measurements) is in the range 102 to 106 and more preferably in the range 103 to 105 (page 6/17, [0031 and 0032]. Suitable shapes may include shredded, meshed, or porous films. When systemic delivery. e.g., transmucosal or transdermal delivery, is desired the treatment site may include any area; typically, such treatment sites include the oral, anal, nasal, and vaginal mucosal tissue (page 9/17, [0065 and 0067]). However, the references did not teach or suggest the recitation “a polysaccharide consisting of a mixture of chitosan, a first cellulosic polysaccharide, and a second cellulosic polysaccharide, wherein the first cellulosic polysaccharide and the second cellulosic polysaccharide are distinct from chitosan, and the first cellulosic polysaccharide and the second cellulosic polysaccharide have different number average molecular weight characteristics”, required by claims 1, 20, and 28, and limited by the closed transitional .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623